                                          Case 5:20-cv-05799-LHK Document 258 Filed 09/29/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                         ORDER FOR RESPONSE TO EMAIL
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          The parties shall file a response to the email that was filed at ECF No. 257 by Wednesday,

                                  19   September 30 at 4:00 p.m. Pacific Time.

                                  20   IT IS SO ORDERED.

                                  21
                                  22   Dated: September 29, 2020

                                  23                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  24                                                  United States District Judge
                                  25
                                  26
                                  27
                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAIL
